Citation Nr: 1627027	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a temporary total disability rating for convalescence following right knee surgery.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to March 1983.

These matters are on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision issued in June 2009, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  The evidence received since the RO's June 2009 decision, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a right knee disability, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Giving him the benefit of the doubt, the Veteran has a right knee disability that is etiologically related to his active service.

4.  In November 2011, surgery was performed to address a right knee disability. 


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's June 2009 decision, which continued and confirmed a previous denial of service connection for a right knee disability; the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for a temporary total disability rating for convalescence following November 2011 right knee surgery have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a right knee disability in July 2010.

At the time of his last final denial, evidence of record included service treatment records (STRs), VA and private treatment records, and a VA examination.

Since the last final denial, evidence added to the record includes the Veteran's statements and testimony, and additional medical records.
 
Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a right knee disability is reopened.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that he has a right knee disability that is related to his service.

The Veteran's STRs show that in February 1983, he fell and hit his knee.  When he stood up, it popped.  Physical examination disclosed swelling.  Following examination, the assessment was right knee strain.  The examination was negative except for some decrease in the range of motion and mild discoloration.  X-rays were negative.  The Veteran opted not to have a physical examination on separation from active duty for training one month later.

A 1983 report of accidental injury indicates that in February 1983, while double timing in ranks, he slipped and fell on the ice, injuring his right knee.  He was hospitalized for one day and returned to active duty.

On August 1983 VA examination, he reported that his right knee swelled on occasion and hurt when he bent it.  The examining physician diagnosed a traumatic injury of the right knee, with a clinical impression of a torn medial meniscus.
Post-service, on October 1984 VA medical examination, he had continued complaints of pain and intermittent right knee swelling.  However, an X-ray examination of the right knee was normal.

Private treatment records include a June 2001 report which noted his history of the in-service right knee injury and a May 1994 knee arthroscopy.  He continued to have significant symptoms.  After an examination, the assessment was DJD with possible further internal derangement, right knee.  

In October 2001, after reviewing the VA treatment records, Dr. T.C. P. opined that it was possible that the in-service injury created a situation where cartilage damage and degeneration could occur.  However, it was impossible to prove it definitively one way or the other.

Private treatment records include an April 2009 report from Dr. J.D.C. who treated the Veteran since 1972 and stated that he underwent his first arthroscopic procedure in 1983.

In a November 2010 report, Dr. T.P.R. opined that his right knee disability was related to a specific incident during service.  In June 2012, he opined that his in-service right knee injury could possibly have led to the right knee arthritis that he developed over the years.

In light of the Veteran's in-service treatment right knee injury, post-service treatment and diagnoses of a right knee disability, and private medical opinions which relate the right knee disability to service, the Board gives the Veteran the benefit of the doubt and finds that service connection for a right knee disability is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of this disability caused by service is not currently before the Board.



Temporary Total Rating Following Right Knee Surgery

The Veteran is seeking a temporary total rating for convalescence following his November 2011 right knee injury.  VA assigns a temporary total (100 percent) disability rating if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

In the decision, above, the Board has granted service connection for the Veteran's right knee disability.  The November 2011 surgery was performed to address that disability.  As the surgery resulted from a now service-connected disability, a temporary total rating for convalescence from that surgery is warranted (the time frame to be addressed in the first instance by the RO). 

ORDER

The claim for service connection for a right knee disability is reopened.

Service connection for a right knee disability is granted.

A temporary total disability rating for convalescence following right knee surgery is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


